Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.



Claims 1, 3, 5, 8-10, and 13-16 are rejected under 35 U.S.C. 101 because the claimed invention as a whole, considering all claim elements both individually and in combination, is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.
As summarized in the 2019 Patent Subject Matter Eligibility Guidance, is determined based on a Two-Part Analysis for Judicial Exceptions.  In Step 1, it must be determined whether the claimed invention is directed to a process, machine, manufacture or composition of matter.  The instant application includes claims concerning a fraud prevention system or an information processing device or a fraud prevention system (i.e., a machine) in claims 1, 3, 5, 8-10, and 13-17.
In Prong 1 of Step 2A, it must be determined whether the claimed invention recites an Abstract Idea, Law of Nature or a Natural Phenomenon.
In particular exemplary presented claim 1 includes the following underlined claim elements:
1. A fraud prevention system, comprising
 capable of playing a game according to an inserted first game value and paying 5out a second game value according to a result of the game, and
 an information processing device capable of communicating with the gaming machine, wherein 
the gaming machine includes: 
a bill validator capable of inserting the first game value from outside;
a communication interface; and
10a first processor configured to transmit through the communication interface, insertion information representing an inserted amount of the first game value and an insertion time thereof and payout information representing a payout amount of the second game value paid out and a payout time thereof, and 
the information processing device includes a second processor that determines presence of a fraudulent act based upon the insertion information and the payout information,
wherein the second processor determines that the fraudulent act is committed when the insertion information and the payout information satisfy at least two of a plurality of conditions, 
wherein the plurality of conditions include: 
a first condition that the inserted amount exceeds a predetermined amount; 
a second condition that an interval between the insertion time and the payout time is equal to or less than a predetermined interval; and 
a third condition that a difference between the inserted amount and the payout amount is equal to or less than a predetermined difference,
wherein the first processor: Page 2 of 15 
updates a credit counter based on the inserted first game value; 
executes a game by receiving a bet from a player based on the credit counter; 
determines a prize according to a result of the game; 
updates the credit counter based on the prize, the second game value being paid out based on the credit counter
 wherein the second processor stores, when receiving first insertion information and first payout information from the gaming machine, the first insertion information, the first payout information, information card identification information of an information card used in the gaming machine, information representing continuous use associated with the identification information, and an image data of a face image of the player using the information card at the gaming machine in association with each other, 
wherein the information representing continuous use indicates that the information card is continuously used when the information card identification information has been previously stored with second insertion information and second payout information, and 
wherein when the information card includes a non-member information card that is not registered as a member, the second processor associates the first insertion information and the first payout information with the second insertion information and the second payout information in a series of history information in response to (i) the information representing continuous use indicating that the information card is continuously used and (ii) the image data indicating a same face as an image data stored with the second insertion information and the second payout information, and then determine presence of the fraudulent act based upon the series of history information.

The claim elements underlined above, concern Mental Processes including concepts of observation, evaluation, and judgement capable of being performed in the human mind as well as Certain Methods of Organizing Human Activity including fundamental economic principles of mitigating risk, commercial interactions of sales activites and business relations and managing personal 
As the exemplary claim recites an Abstract Idea, Law of Nature or a Natural Phenomenon it is further considered under Prong 2 of Step 2A to determine if the claim recites additional elements that would integrate the judicial exception into a practical application.  Wherein the practical applications are set forth by MPEP §2106.05(a-c,e) are broadly directed to: the improvement in technology, use of a particular machine and applying or using the judicial exception in a meaningful way beyond generally linking the use thereof to a technology environment.  Limitations that explicitly do not support the integration of the judicial exception in to a practical application are defined by MPEP 2106.05(f-h) and include merely using a computer to implement the abstract idea, insignificant extra solution activity, and generally linking the use of the judicial exception to a particular technology environment or field of use.
With respect to the above the claimed invention is not integrated into a practical application because it does not meet the criteria of MPEP §2106.05(a-c,e) and although it is performed on a gaming machine, an information  processing device, a first and second processor, a bill validator, information or non-member information card, and a communication interface it is not directed to a particular machine because the hardware elements are not linked to a specific device/machine and would reasonable include other networked devices such as vending machines, slot machines, arcade games, automated teller machines, and the like.  Accordingly, the claims limitations are not indicative of the 

Step 2B requires that if the claim encompasses a judicially recognized exception, it must be determined whether the claimed invention recites additional elements that amount to significantly more than the judicial exception.  The additional element(s) or combination of elements in the claim(s) other than the abstract idea(s) per se including a gaming machine, an information  processing device, a first and second processor, a bill validator, information or non-member information card, and a communication interface part amount(s) to no more than: (i) mere instructions to implement the idea on a computer, and/or (ii) recitation of generic computer structures that serves to perform generic computer functions that are well-understood, routine, and conventional activities previously known to the pertinent industry per the applicant’s description (Applicant’s specification Paragraphs [0003], [0020], [0034], [0062],  [0106], [0152]-[0154]). Viewed as a whole, these additional claim element(s) do not provide meaningful limitation(s) to transform the abstract idea into a patent eligible application of the abstract idea such that the claim(s) amounts to significantly more than the abstract idea itself.  
Accordingly, as presented the claimed invention when considered as a whole amounts to the mere instructions to implement an abstract idea [i.e. software or equivalent process steps] on a generic computer [i.e. controller or processor] without causing the improvement of the generic computer or another technology field.
The applicant’s specification is further noted as supporting the above rejection wherein neither the abstract idea nor the associated generic computer structure as 
“[I]f a patent’s recitation of a computer amounts to a mere instruction to ‘implemen[t]’ an abstract idea ‘on . . .a computer,’ . . . that addition cannot impart patent eligibility.” Alice, 134 S. Ct. at 2358 (quoting Mayo, 132S. Ct. at 1301). In this case, the claims recite a generic computer implementation of the covered abstract idea.
  The remaining presented claims 3, 5, 8-10, and 13-14 either incorporate through claim dependency or separately present substantially similar abstract concepts as noted with reflection to exemplary claim 1 above and therefore are similarly directed to or otherwise include abstract ideas.
Therefore, the listed claim(s) are rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 3, 5, 8-10, and 13-16 are rejected under 35 U.S.C. 103 as being unpatentable Chun et al (US 2015/0279155) in view of Moody (US 9,138,634) and further in view of Rader et al (US 20100197383).

Claim 1: The combination of Chun, Moody, & Rader teaches a fraud prevention system, comprising 
a gaming machine capable of playing a game according to an inserted first game value and paying out a second game value according to a result of the game(Chun Paragraphs [0188], [0288], [0534], [0536] [0542], [0544]; Figures 2 & 5; Elements 250, 251 ), and 
an information processing device capable of communicating with the gaming machine(Chun Figure 2, ; Element 236), wherein 
the gaming machine includes: 
a bill validator capable of inserting the first game value from outside(-Wherein the terms bill validator and bill acceptor are used Chun Paragraph [0188], [0320], [0555]); 
a communication interface (Chun Figure 2, ; Element 205; Paragraph [0185]); and  
a first processor configured to transmit through the communication interface insertion information representing an inserted amount of the first game value and an insertion time thereof and payout information representing a payout amount of the second game value paid out and a payout time thereof(Chun Paragraphs [0041]-[0053], [0072], [0143], [0185], [0560] & Figure 4; Elements 402, 418, 434), and 
the information processing device includes a determination part that determines presence of a fraudulent act based upon the insertion information and the payout information (Chun Paragraphs [0143], [0185], [0560]).
wherein the second processor determines that the fraudulent act is committed when the insertion information and the payout information satisfy at least two of a plurality of conditions (Chun Paragraph [0557]-[0560] Figure 10 & 11), 
wherein the plurality of conditions include: 
a first condition that the inserted amount exceeds a predetermined amount (Chun Paragraphs [0070]-[0073], [0113], [0114], [0143], [0560]); 
Chun Paragraphs [0070]-[0073], [0113], [0114], [0143], [0560]); and 
a third condition that a difference between the inserted amount and the payout amount is equal to or less than a predetermined difference(Chun Paragraphs [0070]-[0073], [0113], [0114], [0143], [0435], [0560]), and 
wherein the first processor: Page 2 of 15 
updates a credit counter based on the inserted first game value (Moody Col 3:49-63, 5:37-48); 
executes a game by receiving a bet from a player based on the credit counter (Moody Col, 5:37-48); 
determines a prize according to a result of the game (Moody Col 3:49-63; 6:34-64); 
updates the credit counter based on the prize, the second game value being paid out based on the credit counter (Moody Col 3:49-63, 4:24-27)
wherein the second processor stores, when receiving first insertion information and first payout information from the gaming machine, the first insertion information, the first payout information, information card identification information of an information card used in the gaming machine, information representing continuous use associated with the identification information, and Chun Paragraphs [0176], [0180], [0267], [0302])
wherein the information representing continuous use indicates that the information card is continuously used when the information card identification information has been previously stored with second insertion information and second payout information(-Wherein the player tracking data continuously tracking player gaming activity- Chun Paragraphs [0176]), and 
wherein when the information card includes a non-member information card that is not registered as a member (Rader Paragraphs [0074], [0094], [0172]) the second processor associates the first insertion information and the first payout information with the second insertion information and the second payout information in a series of history information in response to (i) the information representing continuous use indicating that the information card is continuously used(-Wherein the player tracking data continuously tracking player gaming activity- Chun Paragraphs [0176], [0180]) and (ii) the image data indicating a same face as an image data stored with the second insertion information and the second payout information(Chun Paragraphs [0126], [0267], [0302]), and then determine presence of the fraudulent act based upon the series of history information(Chun Paragraphs [0070]-[0073], [0113], [0114], [0143], [0560]). 
The prior art of Chun teaches the invention as set forth above including the use of player tracking and facial recognition to identify the players (Chun 
Additionally Chun teaches the invention including the tracking of game events including inserted monetary amounts, and cashout amounts connected to game player on electronic gaming machines(EGMs) as cited herein above.  While the prior art of Chun does not explicitly describe the use of game meters to maintain a balance reflective of player inserted amounts, wagers, winnings, and amounts paid out, in an analogous invention Moody teaches that these features were known and/or conventional operations on electronic gaming machines before the earliest effective filing date of the instant application.  It would have been obvious to one of ordinary skill in the art at the time of invention to have incorporated the use of game meters to track player balances as taught by Moody in the invention of Chun in order to ensure that credit balances and changes thereto were maintained in a real-time and in a manner suitable to allow the detection of fraudulent gaming events in as they occur as taught by Chun (Chun Paragraph [0024], [0025])
Rader Paragraphs [0074], [0094], [0172]).  It would have been obvious to one of ordinary skill in the art at the time of invention to have incorporated the use of unregistered cards as taught by Rader in the combination of Chun & Moody in order to offer players the ability to participate in gaming anonymously and separately allowing the blocking of cards tied to detected fraudulent use (Rader Figure 12)

Claim 3: The combination of Chun, Moody, & Rader teaches an information processing device capable of communicating with a gaming machine, the device comprising: 
a communication interface capable of communicating with the gaming machine (Figure 2: Element 205, 236, 250); and 
a processor part configured to receive insertion information representing an inserted amount of a first game value inserted from outside in the gaming machine and an insertion time thereof and payout information representing a payout amount of a game value paid out in the gaming machine and a payout time thereof from the gaming machine and to determine presence of an fraudulent act based upon the received insertion information and the received payout information(Chun Paragraphs [0143], [0560]);
Chun Paragraph [0557]-[0560] Figure 10 & 11), and 
wherein the plurality of conditions include: 
a first condition that the inserted amount exceeds a predetermined amount(Chun Paragraphs [0070]-[0073], [0113], [0114], [0143], [0560]); 
a second condition that an interval between the insertion time and the payout time is equal to or less than a predetermined interval(Chun Paragraphs [0070]-[0073], [0113], [0114], [0143], [0560]); and 
a third condition that a difference between the inserted amount and the payout amount is equal to or less than a predetermined difference(Chun Paragraphs [0070]-[0073], [0113], [0114], [0143], [0435], [0560]), 
wherein the second game value is paid out in the gaming machine based on a Page 3 of 15 credit counter that is updated based on a prize according to a result of a game which is executed by receiving a bet from a player based on the credit counter updated by the first game value(Moody Col 3:49-63, 4:24-27, 5:37-48, 6:34-64)
wherein the processor stores, when receiving first insertion information and first payout information from the gaming machine, the first insertion information, the first payout information, information card identification information of an information card used in the gaming machine, information representing continuous use associated with the identification information, and an image data of a face image of the player using the information card at the Chun Paragraphs [0176], [0180], [0267], [0302])
wherein the information representing continuous use indicates that the information card is continuously used when the information card identification information has been previously stored with second insertion information and second payout information(-Wherein the player tracking data continuously tracking player gaming activity- Chun Paragraphs [0176]), and 
wherein when the information card includes a non-member information card that is not registered as a member (Rader Paragraphs [0074], [0094], [0172]), the processor associates the first insertion information and the first payout information with the second insertion information and the second payout information in a series of history information in response to (i) the information representing continuous use indicating that the information card is continuously used(-Wherein the player tracking data continuously tracking player gaming activity- Chun Paragraphs [0176], [0180]) and (ii) the image data indicating a same face as an image data stored with the second insertion information and the second payout information(Chun Paragraphs [0126], [0267], [0302]), and then determine presence of the fraudulent act based upon the series of history information(Chun Paragraphs [0070]-[0073], [0113], [0114], [0143], [0435], [0560]). 
The prior art of Chun teaches the invention as set forth above including the use of player tracking and facial recognition to identify the players (Chun Paragraphs [0126], [0267], [0302]).  While Chun is silent regarding the use of 
Additionally Chun teaches the invention including the tracking of game events including inserted monetary amounts, and cashout amounts connected to game player on electronic gaming machines(EGMs) as cited herein above.  While the prior art of Chun does not explicitly describe the use of game meters to maintain a balance reflective of player inserted amounts, wagers, winnings, and amounts paid out, in an analogous invention Moody teaches that these features were known and/or conventional operations on electronic gaming machines before the earliest effective filing date of the instant application.  It would have been obvious to one of ordinary skill in the art at the time of invention to have incorporated the use of game meters to track player balances as taught by Moody in the invention of Chun in order to ensure that credit balances and changes thereto were maintained in a real-time and in a manner suitable to allow the detection of fraudulent gaming events in as they occur as taught by Chun (Chun Paragraph [0024], [0025])
Rader Paragraphs [0074], [0094], [0172]).  It would have been obvious to one of ordinary skill in the art at the time of invention to have incorporated the use of unregistered cards as taught by Rader in the combination of Chun & Moody in order to offer players the ability to participate in gaming anonymously and separately allowing the blocking of cards tied to detected fraudulent use (Rader Figure 12)

Claim 5: The combination of Chun, Moody, & Rader teaches the fraud prevention system according to claim 1, wherein the predetermined difference is a minimum bet amount required for one game(-where Chun teaches detecting the “no gaming activity” between the deposit and withdrawal of funds that that is less than a bet including a minimum bet -  Chun Paragraph [0435]).  

Claim 8: The combination of Chun, Moody, & Rader teaches the fraud prevention system according to claim 1, wherein the plurality of conditions further include a fourth condition that a number of times of games is equal Page 4 of 15to or less than a predetermined number of times(-encompassing no gaming activity- Chun Paragraphs [0435]).  

Claim 9: The combination of Chun, Moody, & Rader teaches the fraud prevention system according to claim 1, wherein a plurality of conditions further include a fourth condition that a number of times of cash-out operations accumulated in at least one gaming machine exceeds a predetermined number of times(Chun Paragraphs [0073]).  

Claim 10: The combination of Chun, Moody, & Rader teaches the information processing device according to claim 3, wherein the predetermined difference is a minimum bet amount required for one game (-where Chun teaches detecting the “no gaming activity” between the deposit and withdrawal of funds that that is less than a bet including a minimum bet -  Chun Paragraph [0435]).  

Claim 13: The combination of Chun, Moody, & Rader teaches the information processing device according to claim 3, wherein the Page 5 of 15 plurality of conditions further include a fourth condition that a number of times of games is equal to or less than a predetermined number of times(-encompassing no gaming activity- Chun Paragraph [0435]).  

Claim 14: The combination of Chun, Moody, & Rader teaches the information processing device according to claim 3, wherein a plurality of conditions further include a fourth condition that a number of times of cash- out operations accumulated in at least one gaming machine exceeds a predetermined number Chun Paragraph [0435]).  

Claim 15: The combination of Chun, Moody, & Rader teaches the fraud prevention system according to claim 1, wherein when associating the first insertion information and the first payout information with the second insertion information and the second payout information in the series of history information, the second processor stores identification information of the gaming machine which has transmitted the first insertion information and the first payout information in association with the first insertion information and the first payout information, and stores identification information of the gaming machine which has transmitted the second insertion information and the second payout information in association with the second insertion information and the second payout information(Chun Paragraph [0143], [0617], [0536]-[0556], [546]).

Claim 16: The combination of Chun, Moody, & Rader teaches the information processing device according to claim 3, wherein when associating the first insertion information and the first payout information with the second insertion information and the second payout information in the series of history information, the second processor stores identification information of the gaming Page 6 of 17machine which has transmitted the first insertion information and the first payout information in association with the first insertion information and the first payout Chun Paragraph [0143], [0617], [0536]-[0556], [546]).  

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable Chun et al (US 2015/0279155) in view of Moody (US 9,138,634) and further in view of Rader et al (US 20100197383) in yet further view of Mitchell JR (US 2004/0155104)

Claim 17: The combination of Chun, Moody, Rader & Mitchell teaches a fraud prevention system, comprising 
a gaming machine configured to play a game using a member information card with which personal information is associated (Chun Paragraphs [0176], [0180], [0267], [0302]) and a non-member information card with which no personal information is associated (Rader Paragraphs [0074], [0094], [0172]); 
an information processing device configured to communicate with the gaming machine (Chun Figure 2; Element 236); 
a camera configured to acquire image data of a face image of a player in the gaming machine (Chun Paragraphs [0176], [0180], [0267], [0302]); 
a card stacker configured to store a plurality of cards for new issuance as the non-member information card(Rader Paragraphs [0171],[0172], & Mitchell Figure 5; Element 96); 
Chun Paragraph [0188], [0320], [0555]); 
a cash-out switch configured to receive a payout operation from the outside(Rader Paragraphs [0242]); 
a storage device configured to store, in association with the image data of the face image(Chun Paragraphs [0176], [0180], [0267], [0302]), a series of history information including (i) insertion information including an inserted amount and an insertion time of the game value inserted into the bill validator, (ii) payout information including a payout amount and a payout time inputted in response to the payout operation of the cash-out switch(Chun Paragraphs [0041]-[0053], [0072], [0143], [0185], [0560] & Figure 4; Elements 402, 418, 434), and (iii) information representing a continuous use (-Wherein the player tracking data continuously tracking player gaming activity- Chun Paragraphs [0176], [0180])associated with identification information of the non- member information card(Rader Paragraphs [0074], [0094], [0172]); and 
a processor configured to: 
when the image data of the face image of the player acquired by the camera is a same as the image data associated with the non-member information card, determine that the non-member information card is continuously used and then update the series of history information(Chun Paragraphs [0126], [0267], [0302]); and Page 7 of 17
Chun Paragraphs [0070]-[0073], [0113], [0114], [0143], [0435], [0560]).

The prior art of Chun teaches the invention as set forth above including the use of player tracking and facial recognition to identify the players (Chun Paragraphs [0126], [0267], [0302]).  While Chun is silent regarding the use of continuously facial recognition to ensure that the player payout and insertion information recorded in player tracking system and associated with a particular player is that same player, it would have been obvious to one ordinary skill in the art before the earliest effective filing date of the claimed invention to have to utilized the known, and facial recognition to identify the players as taught by Chun with the player tracking system of Chun in order to continuously verify the that the player associated recorded player tracking data is the same and to quickly identify player tracking cards that may have been misplaced or stolen.
Additionally Chun teaches the invention including the tracking of game events including inserted monetary amounts, and cashout amounts connected to Chun Paragraph [0024], [0025])
Despite teaching the invention including the use of player tracking as cited herein above the combination of Chun & Moody does not explicitly teach the use of a card that is not registered as a member, however in an analogous teaching Rader teaches that it was known before the earliest effective filing date of the instant application to utilize cards that are not registered as a member alternatively described as unregistered or “day use” cards (Rader Paragraphs [0074], [0094], [0172]).  It would have been obvious to one of ordinary skill in the art at the time of invention to have incorporated the use of unregistered cards as taught by Rader in the combination of Chun & Moody in order to offer players the ability to participate in gaming anonymously and separately allowing the blocking of cards tied to detected fraudulent use (Rader Figure 12).
 (Mitchell Figure 5; Element 96).  It would have been obvious to one of ordinary skill in the art at the time of invention to have incorporated the use of the card stacker as taught by Mitchell in the combination of Chun, Moody & Rader in order to provide the expected and predictable result of enabling the distribution of smart cards by the gaming machine to players while allowing for longer periods before the gaming machine would have to be reloaded with cards by the operator.

Response to Arguments
Applicant's arguments entered December 7th, 2021 have been fully considered but they are not persuasive. 
Commencing on pages 9 through 12 of the Applicant’s above dated remarks, the Applicant presents various arguments against the rejection of claims under 35 U.S.C. 101 for being directed to a judicial exception without significantly more including:
i) that the claimed invention performs various steps with or by use of processors of a processing device and therefore does not manage personal behavior or personal relationships (Pages 9 & 10);

iii) that similar to the court’s decision in Enfish LLC v. Microsoft Corp. supports the position that improvements to computer related technology are patent eligible and that the claimed invention improves technology by correlating the use of non-member information cards in a database to provide a solution of detecting when non-member information cards are continually utilized by the same player through the use of a captured face image. 
Responsive to the preceding the following is noted:
i.a) The implementation of a system for tracking and user interactions acts to manage the personal interactions and/or behavior of the users while the use of processors reflects the implementation of the abstract idea on a computer.  This arrangement has been found by the courts as not being sufficient to render the claim invention patent eligible, “[I]f a patent’s recitation of a computer amounts to a mere instruction to ‘implemen[t]’ an abstract idea ‘on . . .a computer,’ . . . that addition cannot impart patent eligibility.” Alice, 134 S. Ct. at 2358 (quoting Mayo, 132S. Ct. at 1301);    
ii.a) The hypothetical Example (v) of MPEP 2106.04(a)(1) most closely concerns the improvements to the functioning of a computer as defined by MPEP 2106.05(a) that unlike the instant invention does not merely utilize the computer as a tool to implement the claimed invention which is noted as not being sufficient to support eligibility as described in preceding section i.a above as well as MPEP 2106.05(f); and 
Enfish LLC v. Microsoft Corp. it is respectfully noted that the improvements to technology such as defined by MPEP 2106.05(c) are fairly understood to describe the functionality of the computer itself and a specific improvement to the way computers operate but would specifically not support other tasks for which a computer is used in its ordinary capacity.   In the instant application the plain focus of the claim is on the tracking of identified related game interactions based on the use of a non-member card and player identification through facial imaging for which a computer is utilized in its ordinary capacity as tool to store and analyze data.  As there is no new computer functionality as described in MPEP 2106.05(c) or presented in Enfish LLC v. Microsoft Corp the claimed invention does not fairly improve the functionality of the computer as proposed.  


Continuing on pages 12 through 15 the applicant presents that the claims as presented include features not provided for by the combination of Chun, Moody & Rader and specifically that:
iv) Chun does not teach the use of facial recognition a subsequent operation to be performed after tracking the player so as to enable the correlation of received information with previously stored information (Pages 13-14); and

Responsive to the preceding the following is noted:
iv.a) The prior art of Chun is specifically configured to track individual transactions and series of related transactions by users as identified by biometric features in order to enable the detection of patterns of transactions that would raise the concerns of fraud (Chun Paragraphs [0070]-[0073], [0113], [0114], [0143], [0560]) that would by definition require the correlation of received and previously received information in order to perform.  Alternatively stated the prior art of Chun would be incapable of identifying transaction patterns for player’s if it were not capable of both identifying the player associated with each transaction and correlating transaction involving the same player with one another; and
v.a)  The prior art of Chun teaches the invention as set forth above including the use of player tracking and facial recognition to identify the players (Chun Paragraphs [0126], [0267], [0302]) wherein the use of the same to ensure that the same player is continuously participating in the insertion and payout activities would have represented the obvious use of existing elements in the prior art of Chun in order to continuously verify the that the player associated recorded player tracking data is the same and to quickly identify player tracking cards that may have been misplaced or stolen.



Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT E MOSSER whose telephone number is (571)272-4451.  The examiner can normally be reached on M-F 6:45-3:45.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/R.E.M/Examiner, Art Unit 3715    

/DAVID L LEWIS/Supervisory Patent Examiner, Art Unit 3715